Citation Nr: 1112825	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-42 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Colleton Medical Center on December 26, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from March 1972 to March 1975.      

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Medical Administration Service (MAS) of the Department of Veterans Affairs (VA) Medical Center (VAMC), in Charleston, South Carolina, that denied the above claim. 

In December 2010, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  After this hearing, the Veteran was given 30 days to submit additional evidence from Colleton Medical Center.  See 38 C.F.R. § 20.709 (2010).  However, 30 days have passed, yet the Veteran has not submitted any additional evidence of record.  In any event, it appears that the MAS folder already contains all private treatment records from Colleton Medical Center.  Therefore, the Board will proceed with adjudication of the claim at issue.  


FINDINGS OF FACT

1.  On December 26, 2008 at 11:13 a.m., the Veteran was admitted to Colleton Medical Center for left shoulder pain, as well as weakness, dizziness, and drowsiness due to tramadol HCL pain medication that he took, in part, for treatment of a service-connected low back disability.  He was discharged on the same day approximately two hours after his admission.

2.  There was no prior authorization from VA for this private hospitalization; nor did the Veteran request such authorization within 72 hours of admission.    

3.  At the time of hospitalization, the Veteran was service-connected for a lumbar spine disorder at 40 percent disabling and a schizoaffective disorder at 50 percent disabling.  

4.  The Veteran's hospitalization on December 26, 2008 was not rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Colleton Medical Center on December 26, 2008 are not met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1002(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or MAS folder, does reveal compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2009.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his medical expense reimbursement claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In any event, the Veteran and his representative's personal statements and hearing testimony demonstrate that they have actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, at the December 2010 hearing, the Veteran explained in detail why he believed his private hospitalization on December 26, 2008 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In addition, he argued that his admission to the private hospital on December 26, 2008 was authorized beforehand by VA personnel via telephone who told him he should go to a private facility because the Charleston VAMC was closed for the holidays.  See November 2009 Substantive Appeal; December 2010 hearing testimony at pages 5-6.  So the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

As for the duty to assist, the Board is satisfied that the duty to assist has been met, as well, as all pertinent private hospitalization records and medical bills were submitted or obtained.  In addition, VA secured March 2009 and August 2009 VA opinions from VA personnel to address the critical issues of whether treatment was rendered during a medical emergency and whether VA or other Federal facilities were feasibly available.  These opinions provided some limited reasons and bases by way of a discussion of the hospitalization records.  Thus, these opinions provide some probative evidence against the claim.  The Veteran has also submitted medical evidence, personal statements, and hearing testimony.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.


Background Facts

The Veteran was hospitalized at Colleton Medical Center on December 26, 2008.  He arrived at the hospital at 11:13 a.m. by private vehicle.  The private hospital reports indicate he was hospitalized for left shoulder pain, as well as weakness, dizziness, and drowsiness due to tramadol HCL pain medication.  Chronic lower back pain was also noted in the review of symptoms.  "Moderate" tenderness of the left shoulder was demonstrated and he was instructed by hospital personnel to stop taking Tramadol HCL.  He was discharged on the same day of his hospitalization at 1:29 p.m.  His condition at discharge was assessed as "unchanged" and "stable."  At the time of the December 26, 2008 hospitalization, the Veteran was service-connected for a lumbar spine disorder at 40 percent disabling and a schizoaffective disorder at 50 percent disabling.  According to the Veteran, the total charges for hospital services provided were $281.00.  

First, he contends that since the nearest VA facility was closed due to the holidays, VA personnel via telephone advised him to go to a private emergency room on December 26, 2008, such that prior authorization existed, and all costs were authorized by VA.  See 38 C.F.R. § 17.54 (2010).  Second, even if the VA determines that his private hospitalization was unauthorized, he requests reimbursement of these unauthorized medical expenses on the basis that a prudent layperson would have reasonably believed that a "medical emergency" existed.  He states that medication for his service-connected psychiatric and lumbar spine conditions caused him to be weak, disoriented, and nauseated.  See Colleton Medical Center hospital records dated in December 2008; May 2009 Notice of Disagreement (NOD); November 2009 VA Form 9; December 2010 hearing testimony at pages 6-10.  

Governing Laws and Regulations with Analysis for VA Authorization

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010); 38 C.F.R. § 17.52(a) (2010).  However, hospital care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, including for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  In the present case, the Veteran has testified that medication for his service-connected psychiatric and low back conditions caused him to be weak, disoriented, and nauseated.  See December 2010 hearing testimony at pages 6-7.  These symptoms were present for two days prior to hospitalization.  The Colleton Medical Center physician and nurse clinical reports dated in December 2008 confirm that the Veteran was taking tramadol HCL for left shoulder and presumably low back pain.  Chronic lower back pain was noted at admission.  As such, the Board concedes that hospital care was provided on December 26, 2008, due to medication taken in part to treat a service-connected low back disability, as well as a nonservice-connected shoulder disability.  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  According to 38 C.F.R. § 17.54 (2010), in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his/her behalf is dispatched to VA for Veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.

But as to prior authorization, the record does not contain sufficient evidence that VA actually authorized the Veteran's private hospitalization at Colleton Medical Center on December 26, 2008.  In this regard, the Board acknowledges the Veteran's argument that his admission to the private hospital on December 26, 2008 was authorized beforehand by VA personnel via telephone who told him he should go to a private facility because the Charleston VAMC was closed for the holidays.  See November 2009 Substantive Appeal; December 2010 hearing testimony at pages 5-6.  He has never alleged there was any written authorization.  The Board does not deny he may have been told by VA personnel to go to Colleton Medical Center on December 26, 2008.  However, the present case is factually similar to Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  In the Smith case, the Veteran had argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Id. at 379.  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).  Thus, the requirements for private authorization are not met here on that basis.  

Also, the Veteran never contends that VA was notified within 72 hours after his December 26, 2008 admission to Colleton Medical Center.  Moreover, a review of private hospital records from Colleton Medical Center dated in December 2008 does not confirm an application to VA, whether formal or informal, by telephone, telegraph, or other communication, made by the Veteran or by others on his behalf dispatched within 72 hours after the hour of admission.  See 38 C.F.R. § 17.54.  In addition, there are no VA records confirming any prior notification of the private hospitalization.  That is, there is no confirmation of prior authorization for VA purposes.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of allegedly "authorized" private treatment is unwarranted.  

Governing Laws and Regulations with Analysis for Unauthorized Hospitalization

However, when the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.  

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended versions of 38 U.S.C.A. § 1725 and § 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of "emergency treatment."  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).  However, in the present case, section 1725 for nonservice-connected disorders does not apply since the Veteran was hospitalized on December 26, 2008, in part, for pain medication related to a service-connected low back disability.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  In fact, the Veteran admitted at the hearing that the hospital treatment he received on December 26, 2008 at Colleton Medical Center for his nonservice-connected left shoulder was not for a "medical emergency."  See hearing testimony at page 8.  As such, only 38 U.S.C. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence in this case, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  That is, both 38 U.S.C.A. § 1725 and § 1728 now define "emergency treatment" under the more liberal "prudent layperson standard."  The Board will also consider the most applicable regulation (38 C.F.R. § 17.1002(b)), which also utilizes the "prudent layperson standard."  As such, there can be no prejudice to the Veteran.  

Under the new version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etc.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  
In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010) (emphasis added).  All three elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as what constitutes "emergency treatment."  See 38 C.F.R. § 17.1002(b) (2010).  That is, under 38 C.F.R. § 17.1002(b), payment may be made if the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).

The Court also recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.   Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

In summary, the remaining issues in the present case are the following:  (1) whether the December 26, 2008 hospitalization at Colleton Medical Center was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120(b)-(c), 17.1002(b)-(d).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on December 26, 2008 under the amended version of 38 U.S.C.A. § 1728 are not met.  In this regard, the totality of the circumstances demonstrates the Veteran's hospitalization does not meet the prudent layperson standard for "medical emergency" under the amended version of 38 U.S.C.A. § 1728(c).  Section 1728(c) itself contains no explicit definition; rather, it refers to the definition of "medical emergency" under the new version of 38 U.S.C.A. § 1725(f)(1).  In other words, as already stated above, "medical emergency" now has the same meaning under both amended versions of 38 U.S.C.A. § 1725 and § 1728. 

As to the lay evidence of record, the Board sees the Veteran requests reimbursement of his unauthorized medical expenses from December 26, 2008, on the basis that a prudent layperson would have reasonably believed that a "medical emergency" existed.  The Veteran states that medication for his service-connected psychiatric and lumbar spine conditions caused him to be weak, disoriented, drowsy and very nauseated.  He had been very sleepy for two days due to the medication being too strong.  He indicates he was "out of it" and had "never felt like that before."  He says he was given the "runaround" by VA when he inquired if the medication was too strong.  He says VA personnel via telephone told him to go to a private hospital.  His wife had to drive him.  He admits his nonservice-connected left shoulder pain did not constitute a medical emergency.  See Colleton Medical Center hospital records dated in December 2008; December 2010 hearing testimony at pages 3-10.  

As to the medical evidence of record, private hospital records dated in December 2008 and two VA opinions dated in March 2009 and August 2009 overwhelmingly demonstrate that his hospitalization did not constitute a "medical emergency."  A Colleton Medical Center Clinical Nurse Report documents that the Veteran arrived at 11:13 a.m. by private vehicle on December 26, 2008.  His chief complaint was weakness and drowsiness.  His history indicates that his problems started two days before.  The onset was gradual.  He believed his weakness and dizziness were related to his medications.  He also had chronic low back pain.  But there was no impaired speech.  He was ambulatory.  He was oriented x 3.  His breathing and respiration were normal.  His abdomen and other systems were normal.  Notably, his condition at departure at 1:29 p.m. was "unchanged" and "stable."  

As to the medical evidence of record, similarly, a Colleton Medical Center Clinical Physician Report documents that the Veteran's chief complaints were left shoulder pain and sleepiness from tramadol pain medication.  His severity of pain was "moderate" in degree.  It was noted he had similar symptoms "many times previously."  All systems were noted to be "otherwise negative."  It was noted he was in "no acute distress."  His condition was "good" and he was discharged.  Prescription instructions indicate he was merely told to discontinue tramadol.  

As to the medical evidence of record, similarly, in March 2009 and August 2009, two separate VA opinions, one of which was from a nurse, provided opinions that the hospitalization was a "non-emergent" visit.  Both of these opinions were rendered after discussing the Veteran's symptoms listed in his private hospital records.  Although these opinions were somewhat limited in scope and reasons and bases, they still provide some evidence against the claim.  There is no contrary medical opinion of record.       

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  Overall, although it was not unreasonable for the Veteran to seek some sort of basic medical attention for his symptoms, the Board finds that medical and lay records provide no persuasive evidence that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been "hazardous" to life or health.  His symptoms simply do not rise to that higher level.  No medical personnel ever described his symptoms as "severe." No medical personnel indicated that he was in immediate medical danger.  The medical evidence of record clearly outweighs his lay assertions.  These records simply do not in any way paint a picture of an injury or symptoms "hazardous" to life or health.  He simply did not require emergency hospitalization when the symptoms occurred.  He was able to ambulate himself during and after his stay at the hospital.  He did not require an ambulance to get to the hospital; rather, his wife drove him.  There is no evidence of any immediate danger due to his symptoms.  Overall, the evidence does not demonstrate serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part due to his symptoms of weakness, disorientation, drowsiness, and a nauseated feeling.  See 38 C.F.R. § 17.1002(b).  The fact that he experienced the fatigue and weakness symptoms over a period of two days prior to treatment is a significant factor here.  Private hospital records in no way confirm the severity of his lay complaints.  His symptoms were described as "moderate."  It was noted he was in "no acute distress."  His stay at the hospital was approximately two hours.  Notably, his condition at departure at 1:29 p.m. was "unchanged" and "stable."  The fact that VA personnel may have told him to seek private treatment does not outweigh the evidence against the claim.  In summary, based on the totality of the circumstances, his hospitalization on December 26, 2008 was not for conditions of such a grave nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

Because the facts do not meet the "medical emergency" requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544.   

Thus, under the amended provisions of 38 U.S.C.A. § 1728, the preponderance of the evidence is against his unauthorized medical expenses claim such that it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Colleton Medical Center on December 26, 2008 is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


